Citation Nr: 0906981	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1975 and from August 1977 to August 1979, 
and had additional reserve service.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2003 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2005, 
the case was remanded for additional development.  In 
September 2006 and February 2007, the Veteran submitted 
additional evidence with a waiver of initial agency of 
original jurisdiction consideration.

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (September 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's 
decision, and issued mandate in Haas effective October 16, 
2008.  A petition for a writ of certiorari in Haas was denied 
by the United States Supreme Court on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
In light of the foregoing and Chairman's Memorandum 01-09-03 
(January 22, 2009), which rescinds Chairman's Memorandum 01-
06-24 in its entirety, the Board finds it may now proceed in 
the instant appeal.


FINDINGS OF FACT

1. It is not shown that the Veteran served in the Republic of 
Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.  

2. Type II diabetes mellitus was not manifested in service or 
in the first postservice year, and the preponderance of the 
evidence is against a finding that the Veteran's current Type 
II diabetes mellitus is related to an event, injury, or 
disease in service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  October 2002, February 2004, April 2005, May 
2005, and October 2005 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See June 2006 
Supplemental Statement of the Case (SSOC).  In compliance 
with Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the letter accompanying the June 2006 SSOC informed the 
Veteran of disability rating and effective date criteria.  
Notably, such notice does not become critical unless service 
connection is granted (otherwise, rating and effective date 
questions are moot).  The Veteran is not prejudiced by this 
process, and it is not alleged otherwise.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination because such was not necessary.  Absent any 
competent (medical) evidence suggesting that the Veteran's 
Type II diabetes mellitus may be related to his service, an 
examination to secure a medical nexus opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The Veteran's DD 214s show that from June 1972 to June 1975, 
he served in the U.S. Navy and was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal.  His STRs, 
including his August 1979 service separation physical 
examination report and his December 1982 reserve service 
enlistment physical examination report, are silent for any 
complaints, findings, treatment, or diagnosis of Type II 
diabetes mellitus.  

March 1988 to December 2006 VA outpatient treatment records 
show that Type II diabetes mellitus was diagnosed in October 
1991, and that the Veteran has been regularly monitored and 
treated for the disease since then.

In December 2002, the National Personnel Records Center 
(NPRC) certified that it was unable to determine whether the 
Veteran had in-country service in the Republic of Vietnam, 
but noted that records showed he served aboard the U.S.S. 
Ranger (CVA-61) which was in the official waters of the 
Republic of Vietnam from December 9, 1972 to January 3, 1973; 
from January 14, 1973 to January 30, 1973; and from February 
1, 1973 to February 6, 1973.

In the Veteran's June 2003 notice of disagreement (NOD) and 
January 2004 VA Form 9, substantive appeal, he stated that 
from June 1972 to June 1975, he was a plane captain attached 
to the Attack Squadron 25, and that his duties included 
washing and servicing airplanes when they returned to the 
ship after strike missions and spraying Agent Orange over 
Vietnam.  He argued that "although [he] was not on Vietnam 
soil," he was exposed to Agent Orange while cleaning and 
servicing these airplanes.

In November 2005, the Naval Historical Center of the U.S. 
Department of the Navy provided the Command History Reports 
of U.S.S. Ranger (CVA 61) for 1972 and 1973.  The Command 
History Reports show that during the time periods in which 
the U.S.S. Ranger served in the official waters of the 
Republic of Vietnam, the ship was engaged in Special 
Operations involving Vietnam.  The Command History Reports 
are silent as to Agent Orange.

In support of his claim, the Veteran also submitted an 
Internet article about the U.S.S. Ranger, a compiled 
operational history of the U.S.S. Ranger from 1954 to 1998, 
and a statement received in September 2006 from his fellow 
serviceman, F.B.  F.B. stated that he served aboard the 
U.S.S. Ranger where he met the Veteran in October 1972, and 
that he served as a corrosion control chief; it was his duty 
to find corrosion on aircrafts, remove it, treat the metal 
after the corrosion was removed, and repaint all areas where 
corrosion had been found.  He claimed that those working on 
these aircrafts were exposed to whatever was on their 
surfaces and, as the airplanes routinely flew into the Gulf 
of Tonkin where Agent Orange was reportedly being sprayed, he 
and his fellow crew members were at risk of herbicide 
exposure.  He then stated that when he retired in September 
1975, the Veteran was working on the line under the 
supervision of a Chief F., and noted that Chief F. later died 
from Agent Orange.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

At the outset, it is noteworthy that although service 
personnel records show that the Veteran served aboard a ship 
(the U.S.S. Ranger) in the official waters of the Republic of 
Vietnam during the Vietnam Era, it is not shown that his 
"service involved duty or visitation in the Republic of 
Vietnam," or that he served in a Korean unit exposed to 
herbicide agents (and was thus exposed to any herbicide 
agents, including Agent Orange).  The NPRC was unable to 
determine whether he had any service in the Republic of 
Vietnam.  His service personnel records show that he was 
awarded the Vietnam Campaign Medal and Vietnam Service Medal.  
The Vietnam Campaign Medal was awarded to service members who 
"served for 6 months in South Vietnam" between March 1, 
1961 and March 28, 1973 or "served outside the geographical 
limits of South Vietnam and contributed direct combat support 
to the [Republic of Vietnam] Armed Forces for an aggregate of 
six months."  The Vietnam Service Medal was awarded to 
service members who served "in Vietnam and the contiguous 
waters or airspace thereover" or "in Thailand, Laos, or 
Cambodia or the airspace, thereover, and in direct support of 
operations in Vietnam."  Thus, the award of either medal is 
not of itself necessarily indicative of service in Vietnam.  
See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996) 
(emphases added).  Significantly, the Veteran does not allege 
that he served in the Republic of Vietnam or in a Korean unit 
exposed to herbicide agents.  In his January 2004 substantive 
appeal, he conceded that he was "not on Vietnam soil."  
Consequently, his claim seeking service connection for Type 
II diabetes mellitus is not within the purview of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (which provides for establishing 
service connection for diseases, including diabetes mellitus, 
on a presumptive basis based on herbicide exposure therein 
for veterans who served in Vietnam).  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008); see also Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  Although he contended in his June 2003 NOD and 
January 2004 substantive appeal that he was exposed to 
herbicide agents while cleaning and servicing airplanes 
aboard the U.S.S. Ranger, these are allegations based on his 
speculations alone.  Apart from the September 2006 statement 
from F.B., the Veteran has not submitted any evidence showing 
that the airplanes he serviced and cleaned were in fact 
exposed to Agent Orange.  Notably, F.B.'s allegations that he 
and his crew members, including the Veteran, were exposed to 
herbicides when they removed corrosives from airplanes are 
also based on his speculations.  (Similarly, he offered no 
evidence to substantiate that their fellow serviceman, Chief 
F. died from Agent Orange exposure.)  Finally, he contended 
that when he retired in September 1975, the Veteran was 
working under Chief F.; however, the Veteran was separated 
from his first period of service in June 1975 and did not re-
enlist in the Navy until August 1977.  Consequently, F.B.'s 
assertions are contradicted by official records, and the 
Board finds his accounts of herbicide exposure in service not 
credible.  

The only credible evidence that the Veteran has submitted in 
support of his claim is evidence showing that the U.S.S. 
Ranger was stationed in the waters offshore of Vietnam.  That 
the U.S.S. Ranger was in the official waters of the Republic 
of Vietnam is not in dispute.  However, service on the vessel 
without visitation in the Republic of Vietnam does not 
establish entitlement to consideration under the presumptive 
provisions of 38 U.S.C.A. § 1116.  See 38 C.F.R. 
§ 3.307(a)(6)(iii); see also Haas v. Peake, supra.  
Consequently, to substantiate his claim that his Type II 
diabetes resulted from exposure to Agent Orange, the Veteran 
must affirmatively establish by competent evidence both that 
he was exposed to Agent Orange, and that such exposure caused 
his diabetes.  As explained above, the Veteran has yet to 
establish that he was exposed to herbicides while serving 
aboard the U.S.S. Ranger.  

The Veteran's Type II diabetes was not manifested in service 
or in his first postservice year.  Consequently, service 
connection for such disability on the basis that it became 
manifest in service, or on a presumptive basis as a chronic 
disease under 38 U.S.C.A. § 1112 is not warranted.  

To establish service connection for his Type II diabetes 
mellitus under these circumstances, the Veteran must show 
that the disease is somehow otherwise related to his active 
service.  The Veteran has not submitted any competent 
(medical) evidence to the effect that his Type II diabetes 
mellitus might be related to his service.  VA outpatient 
treatment records note the diagnosis and treatment of 
diabetes mellitus; there is nothing in the to suggest the 
disease is/or may be related to the Veteran's service.  
Postservice private treatment records show that Type II 
diabetes mellitus was diagnosed in October 1991 (about 12 
years after the Veteran's discharge from his second period of 
service).  Such a lengthy time interval between service and 
the earliest postservice clinical documentation of the 
disability is of itself a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).

The Veteran's own statements relating his Type II diabetes 
mellitus to service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's Type II diabetes mellitus is in any way related to 
his service.  Accordingly, the claim of service connection 
for such disability must be denied.


ORDER

Service connection for Type II diabetes mellitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


